 



Exhibit 10.5

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Agreement”) made this 1st day of November 2016, by
and between Preferred Distribution, Inc. (herein called the “Landlord”) and
Ecosciences, Inc. (herein called the “Tenant”).

 

WHEREAS, the Landlord desires to rent to the Tenant, and the Tenant desire to
rent from the Landlord, the real property located in the City of Jericho, State
of New York, described as follows: office space located at 420 Jericho Turnpike,
Suite 110, Jericho, NY 11753 (the “Premises”) on the following terms and
conditions.

 

  1. Rent. Tenant agrees to pay Landlord as rent the sum of $750.00 per month,
due and payable monthly in advance on the first day of each month during the
term of this agreement.         2. Term. The term of this Agreement shall
commence as of the date above and shall continue on a month-to-month basis until
terminated pursuant to Section 3 of this Agreement.         3. Termination.
Either Landlord or Tenant may terminate this Agreement by providing 30 days’
prior notice to the other.         4. Governing Law. This Agreement shall be
governed by the laws of the State of New York.         5. Submission to
Jurisdiction. The parties hereby:

 

  a. Irrevocably consents and submits to the jurisdiction of any Federal, state,
county or municipal court sitting in the State of New York in respect to any
action or proceeding brought therein by Landlord against Tenant concerning any
matters arising out of or in any way relating to this Lease;         b.
Irrevocably waives all objections as to venue and any and all rights it may have
to seek a change of venue with respect to any such action or proceedings;      
  c. Agrees that the laws of the State of New York shall govern in any such
action or proceeding and waives any defense to any action or proceeding granted
by the laws of any other country or jurisdiction unless such defense is also
allowed by the laws of the State of New York; and         d. Agrees that any
final judgment rendered against it in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law.         e. Tenant further agrees that
any action or proceeding by Tenant against Landlord in respect to any matters
arising out of or in any way relating to this Lease shall be brought only in the
State of New York, County of New York. In furtherance of the foregoing, Tenant
hereby agrees that its address for notices given by Landlord and service of
process under this Lease shall be the Premises.

 

   

 

 

IN WITNESS WHEREOF, the parties have executed this Lease Agreement as of the
date set forth above.

 

  PREFERRED DISTRIBUTION, INC.   (as Landlord)         By: /s/ Joel Falitz  
Name: Joel Falitz   Title: President         ECOSCIENCES, INC.   (as Tenant)    
    By: /s/ Joel Falitz   Name: Joel Falitz   Title: President, Chief Executive
Officer

 

   

 

 

